DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 8, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	Applicant’s arguments, filed on 12/17/2021 regarding the 35 U.S.C. 112 rejections have been fully persuasive and therefore are withdrawn.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

6.	Claims 1, 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over YIU (US 2020/0236605) in views of PALENIUS et al. (US 2016/0360537), and WANG et al. (US 2013/0288682).
Regarding claim 1, Yiu discloses a cell access method, comprising:
acquiring an identifier of at least one cell of one or more cells (p. [0082]);
determining whether or not the at least one cell is a high-speed dedicated network cell in one or more cells according to the identifier (p. [0081]-[0082]; the one or more high speed dedicated network HSDN cells are identified or recognized based on one or more bit indicators (i.e., identifier) or cell IDs), wherein at least one system message is broadcasted by the at least one cell (p. [0022]; the system broadcast one-bit indication in the system information ), presence of at least one preset bit in the at least one system message represents that the at least one cell is a high-speed dedicated network cell (p. [0022], [0077], [0082], [0156]; the one-bit indication in the system information can be processed to identify those cells dedicated high speed dedicated network),and
in response to determining that the at least one cell is a high-speed dedicated network cell, determining whether or not to access the high-speed dedicated network cell according to a current mobility state of the user equipment (p. [0090], [0093], [0159]; in response to the velocity of the UE or an estimated mobility satisfying a predetermined threshold (i.e., mobility state), the UE or the eNB/gNB can be configured to select (i.e., access) a HSDN (high speed dedicated network) over a public LTE network);
wherein the determining whether or not to access the high-speed dedicated network cell according to the current mobility state of the user equipment comprises:
recording information of a neighbor cell of a cell where user equipment resides (p. [0024], lines 9-12; UE receives list of neighboring cells);
determining an amount of the information, recorded in unit time, of the neighbor cell (p. [0104], lines 5 –end; p. [0107]; the UE counts the number of cells (i.e., amount of information) within a period); and
determining a mobility state of the user equipment according to a relationship between the amount and one or more preset amounts, as well as association information of the relationship with the mobility state (p. [0104], lines 5 –end; p. [0107], [0108]; the mobility state can be determined based on the count of cells within a period and if exceeds a threshold, it can be considered HST state);
wherein the one or more preset amounts comprise a first amount and a second amount, and the second amount is greater than or equal to the first amount (p. [0104], [0134]; the network can configure different mobility threshold (low/med/high)).
But, Yiu does not particularly disclose wherein absence of at least one preset bit in the system message represents that the at least one cell is not a high-speed dedicated network cell.
However, Palenius teaches wherein absence of at least one preset bit in the system message represents that the at least one cell is not a high-speed dedicated network cell  (abstract; p. [0073], lines 1-14; the network node may provide an explicit indication for a high speed cells, the indication may comprise 1-bit message in which “0” (i.e., absence of preset bit) means a normal network (i.e., not a high-speed dedicated network) – p. [0073], lines 1-14; note that the combination of Yiu and Palenius would result in that the one bit indication is included in a paging or system message).

Further, the combination of Yiu and Palenius does not particularly disclose wherein the determining the mobility state of the user equipment according to the relationship between the amount and the one or more preset amounts, as well as the association information of the relationship with the mobility state comprises, in response to the amount being less than or equal to the first amount, determining that the user equipment is in a low-speed mobility state.
However, Wang teaches wherein the determining the mobility state of the user equipment according to the relationship between the amount and the one or more preset amounts, as well as the association information of the relationship with the mobility state comprises, in response to the amount being less than or equal to the first amount, determining that the user equipment is in a low-speed mobility state (Fig. 5; p. [0053]; the WRTU counts the number of cell reselections (i.e., amount of information) and compares to a threshold (i.e., preset amount), if less than a threshold, it determines that it is in a low mobility state). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Yiu and Palenius with the teachings of Wang, since the UE performs fewer cell reselections when it is moving slower and thus it would be obvious to determine the low mobility state based on the number of reselections. 
Regarding claim 8, the combination of Yiu, Palenius, and Wang disclose the cell access method of claim 1, Yiu further discloses wherein the high-speed mobility device dedicated 
Regarding claim 9, Yiu discloses user equipment (Fig. 4; p. [0070]), comprising:
a processor (Fig. 4, reference 410); and
a memory (Fig. 4, reference 430) for storing instructions executable by the processor;
wherein the processor is configured to:
acquire an identifier of at least one cell (p. [0082]);
determine whether or not the at least one cell is a high-speed dedicated network cell in the one or more cells according to the identifier (p. [0081]-[0082]; the one or more high speed dedicated network HSDN cells are identified or recognized based on one or more bit indicators (i.e., identifier) or cell IDs), wherein at least one system message is broadcasted by the at least one cell (p. [0022]; the system broadcast one-bit indication in the system information), presence of the at least one preset bit in the at least one system message represents that the at least one cell is a high-speed dedicated network cell (p. [0022], [0077], [0082], [0156]; the one-bit indication in the system information can be processed to identify those cells dedicated high speed dedicated network),and
in response to determining that the at least one cell is a high-speed dedicated network cell, determining whether or not to access the high-speed dedicated network cell according to a current mobility state of the user equipment (p. [0090], [0093], [0159]; in response to the velocity of the UE or an estimated mobility satisfying a predetermined threshold (i.e., mobility state), the UE or the eNB/gNB can be configured to select (i.e., access) a HSDN (high speed dedicated network) over a public LTE network);
wherein the processor is further configured to: 
record information of a neighbor cell of a cell where the user equipment resides (p. [0024], lines 9-12; UE receives list of neighboring cells); 
determine an amount of the information, recorded in unit time, of the neighbor cell (p. [0104], lines 5 –end; p. [0107]; the UE counts the number of cells (i.e., amount of information) within a period); and 
determine a mobility state of the user equipment according to a relationship between
the amount and one or more preset amounts, as well as association information of the relationship with the mobility state (p. [0090], [0093], [0159]; in response to the velocity of the UE or an estimated mobility satisfying a predetermined threshold, the UE or the eNB/gNB can be configured to select (i.e., access) a HSDN (high speed dedicated network) over a public LTE network); wherein the one or more preset amounts comprise a first amount and a second amount, and the second amount is greater than or equal to the first amount (p. [0104], [0134]; the network can configure different mobility threshold (low/med/high).
But, Yiu does not particularly disclose wherein absence of at least one preset bit in the system message represents that the at least one cell is not a high-speed dedicated network cell.
However, Palenius teaches wherein absence of at least one preset bit in the system message represents that the at least one cell is not a high-speed dedicated network cell  (abstract; p. [0073], lines 1-14; the network node may provide an explicit indication for a high speed cells, the indication may comprise 1-bit message in which “0” (i.e., absence of preset bit) means a normal network (i.e., not a high-speed dedicated network) – p. [0073], lines 1-14; note that the combination of Yiu and Palenius would result in that the one bit indication is included in a paging or system message).
wherein the processor is further configured to, in response to the amount being less than or equal to the first amount, determining that the user equipment is in a low speed mobility state. 
However, Wang teaches wherein the processor is further configured to, in response to the amount being less than or equal to the first amount, determining that the user equipment is in a low speed mobility state (Fig. 5; p. [0053]; the WRTU counts the number of cell reselections (i.e., amount of information) and compares to a threshold (i.e., preset amount), if less than a threshold, it determines that it is in a low mobility state). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Yiu and Palenius with the teachings of Wang, since the UE performs fewer cell reselections when it is moving slower and thus it would be obvious to determine the low mobility state based on the number of reselections. 
Regarding claim 16, Yiu discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a user equipment, cause the user equipment to perform a cell access method, the method comprising:
acquiring an identifier of at least one cell (p. [0082]);
determining whether or not the at least one cell is a high-speed dedicated network cell in the one or more cells according to the identifier (p. [0081]-[0082]; the one or more high speed dedicated network HSDN cells are identified or recognized based on one or more bit indicators (i.e., identifier) or cell IDs), wherein at least one system message is broadcasted by the at least one cell (p. [0022]; the system broadcast one-bit indication in the system information), presence of the at least one preset bit in the at least one system message represents that the at least one cell is a high-speed dedicated network cell (p. [0022], [0077], [0082], [0156]; the one-bit indication in the 
in response to determining that the at least one cell is a high-speed dedicated network cell, determining whether or not to access the high-speed dedicated network cell according to a current mobility state of the user equipment (p. [0090], [0093], [0159]; in response to the velocity of the UE or an estimated mobility satisfying a predetermined threshold (i.e., mobility state), the UE or the eNB/gNB can be configured to select (i.e., access) a HSDN (high speed dedicated network) over a public LTE network);
wherein the determining whether or not to access the high-speed dedicated network cell according to the current mobility state of the user equipment comprises:
recording information of a neighbor cell of a cell where user equipment resides (p. [0024], lines 9-12; UE receives list of neighboring cells);
determining an amount of the information, recorded in unit time, of the neighbor cell (p. [0104], lines 5 –end; p. [0107]; the UE counts the number of cells (i.e., amount of information) within a period); and
determining a mobility state of the user equipment according to a relationship between the amount and one or more preset amounts, as well as association information of the relationship with the mobility state (p. [0104], lines 5 –end; p. [0107], [0108]; the mobility state can be determined based on the count of cells within a period and if exceeds a threshold, it can be considered HST state);
wherein the one or more preset amounts comprise a first amount and a second amount, and the second amount is greater than or equal to the first amount (p. [0104], [0134]; the network can configure different mobility threshold (low/med/high)).

However, Palenius teaches wherein absence of at least one preset bit in the system message represents that the at least one cell is not a high-speed dedicated network cell  (abstract; p. [0073], lines 1-14; the network node may provide an explicit indication for a high speed cells, the indication may comprise 1-bit message in which “0” (i.e., absence of preset bit) means a normal network (i.e., not a high-speed dedicated network) – p. [0073], lines 1-14; note that the combination of Yiu and Palenius would result in that the one bit indication is included in a paging or system message).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yiu with the teachings of Palenius, since such a modification would provide an explicit indication to the UE for determining that the cell is not a high-speed dedicated network cell.
Further, the combination of Yiu and Palenius does not particularly disclose wherein the determining the mobility state of the user equipment according to the relationship between the amount and the one or more preset amounts, as well as the association information of the relationship with the mobility state comprises, in response to the amount being less than or equal to the first amount, determining that the user equipment is in a low-speed mobility state.
However, Wang teaches wherein the determining the mobility state of the user equipment according to the relationship between the amount and the one or more preset amounts, as well as the association information of the relationship with the mobility state comprises, in response to the amount being less than or equal to the first amount, determining that the user equipment is in a low-speed mobility state (Fig. 5; p. [0053]; the WRTU counts the number of cell reselections (i.e.,  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Yiu and Palenius with the teachings of Wang, since the UE performs fewer cell reselections when it is moving slower and thus it would be obvious to determine the low mobility state based on the number of reselections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643